U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K x Annual Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2013 o Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Transition Period from to Commission File Number: 000-53833 CHINA DU KANG CO., LTD (Exact name of small business issuer as specified in its charter) Nevada 90-0531621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Town of Dukang, Baishui County, A-28,Van Metropolis,#35 Tangyan Road, Xi'an, Shaanxi, PRC, 710065 (Address of principal executive offices) 8629-88830106-822 (Issuer's telephone number) Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not Applicable Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark whether Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 if Regulation S-K (229.405 of this Chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy of information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes o No x The aggregate market value of the registrant's voting common equity held by non-affiliates was $1,741,676, computed by reference to the price at which the common equity was last sold, which was $0.02 on May 29, 2014. Number of shares of common stock, par value $.001, outstanding as of July15, 2014: 100,113,791 DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS PART I: Item 1. Business 4 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3 Legal Proceedings 12 Item 4. Mine Safety Disclosures 12 PART II: Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 20 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item 9A. Controls and Procedures 21 Item 9B. Other Information 22 PART III: Item 10. Directors, Executive Officers and Corporate Governance 23 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 29 Item 14. Principal Accounting Fees and Services 29 PART IV: Item 15. Exhibits, Financial Statement Schedules 31 SIGNATURES: 32 2 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-K under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" as well as those discussed elsewhere in this Form 10-K. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. 3 PART I ITEM 1. BUSINESS China Du Kang Co., Ltd (“Du Kang” or the “Company”) was incorporated as U.S. Power Systems, Inc. in the State of Nevada on January 16, 1987. On or about June 8, 2006, the Company’s name was changed to Premier Organic Farms Group, Inc. On or about November 30, 2006, the name was changed to Amstar Financial Holdings, Inc. (“AFLH”). On or about March 18, 2008, the name was changed to its current name of China Du Kang Co., Ltd. with its corporate charter still residing in Nevada. The Company changed its fiscal year ending from September 30 to December 31 in February 2008. Overview The Company had been engaged in the business of providing various financial services since its incorporation. The Company was not successful and discontinued the majority of its operation by December 31, 2007. On January 10, 2008, the Company entered into a Plan of Exchange Agreement (the “Agreement”) with Hong Kong Merit Enterprise Limited (“Merit”), a holding company incorporated in Hong Kong. Pursuant to the terms of the Agreement, the Company agreed to issue post-split 88,000,000 shares of its common stock to the shareholder(s) of Merit in exchange for Merit transfering all of its issued and outstanding shares of common stock to the Company, thereby causing Merit to become a wholly-owned subsidiary of the Company. Merit also agreed to pay $260,000 to the Company at closing. The parties closed the transaction contemplated by the Agreement on February 11, 2008. This transaction was accounted for as a reverse merger, since the shareholders of Merit own a majority of the outstanding shares of the Company’s common stock immediately following the share exchange. Merit is deemed to be the acquirer in the reverse merger. Consequently, the assets, liabilities and historical operations that are reflected in the consolidated financial statements for periods prior to the share exchange are those of Merit and its subsidiaries and are recorded at the historical cost basis. After completion of the share exchange, the Company’s consolidated financial statements include the assets and liabilities of both Du Kang and Merit, the historical operations of Merit and the operations of the Company and its subsidiaries from the closing date of the share exchange. Merit was incorporated on September 8, 2006 in Hong Kong under the Companies Ordinances as a limited liability company. Merit was formed for the purpose of seeking and consummating a merger or acquisition with a business entity organized as a private corporation, partnership, or sole proprietorship. On January 22, 2008, Merit entered into a Share Purchase Agreement (the “Purchase Agreement”) with the owners of Shaanxi Huitong Food Co., Inc. ("Huitong"), a limited liability company incorporated in the People's Republic of China ("PRC") on August 9, 2007 with a registered capital of $128,200 (RMB1,000,000). Pursuant to the Purchase Agreement, Merit agreed to purchase 100% of the equity ownership in Huitong for a cash consideration of $136,722 (RMB 1,000,000). Subsequent to the completion of the Agreement, Huitong became a wholly-owned subsidiary of Merit. Huitong was formed for the purpose of seeking and consummating a merger or acquisition with a business entity organized as a private corporation, partnership, or sole proprietorship. On December 26, 2007, Huitong executed a share exchange agreement (the "Exchange Agreement") with the owners of Shaanxi Xidenghui Technology Stock Co., Ltd. ("Xidenghui"), whereby Huitong exchanged 100% of its issued and outstanding capitalfor 98.24% of the equity ownership in Xidenghui. Subsequent to completion of the Share Exchange,Xidenghui became a majority-owned subsidiary of Huitong. Xidenghui was incorporatedin Weinan City, Shaanxi Province, PRC on March 29, 2001 under the Company Law of PRC. Xidenghui was engaged in the business of production and distribution of distilled spirit with a brand name of “Xidenghui.” Currently, its principal business is to hold an equity ownership interest in Shannxi Baishui Dukang Liquor Co., Ltd. (“Baishui Dukang”), and Shaanxi Yellow-river Bay Wenquan Lake Park Co., Ltd.("Yellow-river Bay Park").Since January 2012, Xidenghui also distributes liquor that is manufactured by Shannxi Baishui Dukang Liquor Co., Ltd. (“Baishui Dukang”), one of our operating subsidiaries. 4 Baishui Dukang was incorporated in Baishui County, Shaanxi Province, PRC on March 1, 2002 under the Company Law of PRC. Baishui Dukang was principally engaged in the business of production and distribution of distilled spirits with a brand name of “Baishui Dukang.” On May 15, 2002, Xidenghui invested inventory and fixed assets, with a total fair value of$4,470,219 (RMB 37,000,000), to Baishui Dukang and owns 90.51% of Baishui Dukang’s equity interest ownership, thereby causing Baishui Dukang to become a majority-owned subsidiary of Xidenghui. On October 30, 2007, Xidenghui executed an agreement with Mr. Zhang Hongjun, a PRC citizen, to establish a joint venture, Shaanxi Baishui Dukang Liquor Brand Management Co., Ltd. ("Brand Management"). Pursuant to the agreement, Xidenghui contributed cash of $769,200 (RMB 700,000), and owns 70% equity interest ownership therein. Brand Management was subsequently incorporated on November 12, 2007. Upon the completion of incorporation, Brand Management became a majority-owned subsidiary of Xidenghui. Xidenghui is principally engaged in the business of distribution of Baishui Dukang’s liquor and management of the “Baishui Dukang” brand name. Baishui Dukang and Brand Management are the two affiliated companies that are engaged in business operations.Du Kang, Merit, Huitong, and Xidenghui are holding companies, whose business is to hold an equity ownership interest in Baishui Dukang and Brand Management. All these affiliated companies are hereafter referred to as the "Company." Currently the Company is principally engaged in the business of production and distribution of distilled spirits with the brand name of “Baishui Dukang.” The Company also licenses the brand name to other liquor producers. The Company's structure is summarized in the flow chart found in Note 1 to the Consolidated Financial Statements. Previous to this, on or about October 25, 2006 a Definitive Agreement was entered into by Premier Organic Farms Group, Inc. and Amstar International, Inc. On or about December 19, 2006, the merger defined in this agreement was closed. In the definitive agreement Amstar International, Inc. was to merge with Premier Organic Farms Group, Inc. (PFOG). Prior to the merger, PFOG was to change its name to Amstar Financial Holdings, Inc, dilute their shares down to approximately 608,771 shares with 96.12% of the ownership passing to Amstar International Stockholders. In addition, as part of the terms of this agreement a favorable hearing before a judge of competent jurisdiction, regarding a petition of fairness subject to section 3(a)(10) of the Securities Act of 1933 was to be approved. An order granting this petition of fairness was signed on December 18, 2006 by a judge in the State of Nevada, County of Elko, Case number CV-C-06-1016. This transaction closed on December 19, 2006, in Phoenix, Arizona. Baishui Dukang Liquor Factory was built as a State owned enterprise in the middle of 1970s with about 400 employees. By the early 1990’s it was no longer profitable and Baishui stopped manufacturing in the early 90’s. The Sanjiu Group acquired the facility in 1995, restarted and attempted to operate for one year. Unable to attain profitability, the Sanjiu Group closed the facility in 1998 and it remained closed until Baishui Dukang leased the facility on March 4, 2002. On March 4, 2002, Baishui Dukang signed a lease agreement with Shaanxi Sanjiu Dukang Liquor Production Co., Ltd ("Sanjiu"), pursuant to which Baishui Dukang agreed to lease the liquor production facility of Sanjiu, including all the fixed assets and the piece of land that the fixed assets attached, for a period of 20 years, which was subsequently extended to 30 years. On February 3, 2005, Sanjiu was acquired by Shannxi Baishui Dukang Liquor Development Co., Ltd, an affiliate of the Company. On April 30, 2005, Baishui Dukang signed a complementary lease agreement with Shannxi Baishui Dukang Liquor Development Co., Ltd, pursuant to which Baishui Dukang agreed to continue to lease the liquor production facility for the rest of the original 30-year period. Baishui Dukang also agreed to pay $362,450 (RMB 3,000,000) to the local government to continue the lease and to absorb the pension and unemployment insurance expenses of Sanjiu's original employees. All the pension and unemployment insurance payments were to be made directly to the local China Social Security Administration to satisfy all of the pension and unemployment insurance expenses that were required in connection with the original Sanjiu employees. From that time until the present, the Baishui facility has been the Company’s exclusive manufacturing facility and the Company has continued to market the lines that were originally offered by the Baishui Dukang Liquor Factory. The Company has made significant improvements to the facility and expects to continue to improve the facility. 5 Current Operations Hong Kong Merit Enterprise Limited (“Merit”), a Hong Kong holding company, wholly owns Shaanxi Huitong Food Development Co., Inc. (“Huitong”), a PRC holding company, which majority owns Shaanxi Xidenghui Technology Stock Co., Ltd. (“Xidenghui”), which in turn majority owns Shaanxi Bai Shui Du Kang Liquor Co., Ltd. (“Bai Shui Du Kang”). On or about January 31, 2008, Merit purchased a majority interest in Amstar Financial Holdings, Inc. (formerly AFLH) in a reverse merger. The Company’s new name is China Du Kang Company Limited now listed as CDKG. On the date of the reverse merger, Xidenghui’s registered capital was $19,485,320 (RMB 161,280,000) and Merit owed 98.24% of Xidenghui. On October 1, 2011, Xidenghui increased it registered capital to $ $23,901,671 (RMB 189,174,108) and Merit owns 83.75% Xidenghui. On December 10, 2013, the Board of Directors of China Du Kang Co. Ltd., authorized a restructuring of the equity ownership and capital of its Shaanxi Bai Shui Du Kang Liquor Co., Ltd. subsidiary (“Du Kang Liquor Co.”), which is the Chinese subsidiary that is the exclusive manufacturing facility that distills the Company’s proprietary line of white wines and liquors. Prior to the restructuring, Shaanxi Xi Deng Hui Science & Technology Industrial Stock Co., Ltd. owned · 90.51% and controls Shaanxi Bai Shui Du Kang Liquor Co., Ltd. with $5,071,463 (RMB 41,970,000) capital investment · 70% Shaanxi Bai Shui Du Kang Brand Management Co., Ltd. with $95,706 (RMB 1,000,000) capital investment · 7.9% Shaanxi Yellow-river Bay Wenquan Lake Park Co., Ltd. with $1,950,775 (RMB 12,000,000) capital investment As a result of the restructuring, the capital investment in Du Kang Liquor Co. increased from 46,380,000 RMB to 82,300,000 RMB. In addition, Xi Deng Hui will dispose of its investment in Bashui Liquor Brand Management. Shaanxi Xi Deng Hui Stock Co. Ltd. owns · 51% and controls Shaanxi Bai Shui Du Kang Liquor Co., Ltd., with $5,071,463 (RMB 41,976,500) capital investment · 18% Shaanxi Yellow-river Bay Wenquan Lake Park Co., Ltd. with $2,013,641 (RMB 12,311,398) Principal Products The Company manufactures, sells, and distributes a proprietary line of white wines that are generally known in China under the heading Du Kang. The largest sellers are currently collections called the “Baishui Dukang” series, the Thirteen Dynasties series and Jiu Zu Gong. Du Kangis a generic description, like “vodka” or “merlot” and is one of the most famous Chinese white wine brands. The Company’s subsidiaries Shaanxi Bai Shui Du Kang Liquor Co. Ltd and Shaanxi Bai Shui Du Kang own the “Bai Shui Du Kang” brand, while another subsidiary, owns three brands: ● BaiShuiDu Kang ● ThirteenDynasties,and ● JiuZuGong. At present, Du Kang has a 6,000 ton production capacity per year including brewing and packaging. Liquor product unit prices range from $2.00 to $150.00. Our Du Kang Liquor products are sold in most cities in China. In northeast, north, south coastal region and middle areas of China, we sell liquor through long-term liquor distributors. In Shaanxi province we sell liquor to agent stores in Xi’an, Bai Shui, Hua yin, Han Cheng, Fu Ping Pu Cheng, Da Li, Wei Nan city. Throughout China, the Du Kang market sales, awareness and brand image is broadening. Through its subsidiaries in China, the Company sells and develops new and additional liquors, liquor raw materials, deep processing of agricultural and sideline products and research and development of high-tech products and brewing methods. We were the first company, in cooperation with the Chinese Academy of Sciences, to ship Du Kang yeast and grain aboard #3 and #7 Shenzou spaceflights for a series of scientific experiments designed to improve yield and flavors. No newly developed products have entered the market since 2008. We are currently focusing on expanding distribution of existing brands, so we have devoted only minimal resources to research and development activities in the past two years. Major products include the Baishui Dukang series, Thirteen Dynasties series, Shen Zhou Nectar, Guo Bin Special, and Jiu Zu Gong. 6 Distribution methods of the products or services The Company set a new sales strategy, including sales territory that covers many counties in China since July 2007. Du Kang Liquor products previously have been sold mostly in the larger cities in China. Beginning from 2008, we put in place distributorship agreements in the form of agencies or licensing that now includes the northeast, north, south coastal region and middle areas of China. We derive our revenue principally from: ● Sales of liquor within China generally through long-term liquor distributors (“Distributor”), with which the Company entered into distributorship agreements. o The Company’sdistribution agreementsgrant thedistributorthe exclusive right to distribute the Company’s products within a defined territory. Each distributor agreement provides an area within the PRC that is exclusive to the distributor for a 5-year exclusive period. Each Distributor Agreement specifies the Du Kang products that are to be sold, with the Thirteen Dynasties series being the most prevalent. Pricing of the products is according to the China Du Kang pricing policies. Terms include account settlement procedures, duties pertaining to licenses, packaging and sales conduct. The distributors are required to provide reports, protect the trademarks and copyrights and dispute resolution procedures. Dependence on Major Customers Shaanxi Dukang Group Co., Ltd., accounted for approximately 36.64% and 41.59% of the sales of our products for the year ended December 31, 2013 and 2012, respectively. The Company has all the certificates required to be issued by the Chinese government pertaining to production and sales of liquor, such as the Production License, Trade Mark Registration Certificate, etc. All these certificates are in force. We believe we have full rights to the intellectual property required for sales in China. We have been contacted by a U.S. group that indicates that they have a prior right to the name “Du Kang” within the United States. We derive revenue from distributors and agents as following: For the Year Ended December 31, Major Customers Type of Customer Revenue Percentage of Total Revenue Revenue Percentage of Total Revenue Shaanxi Dukang Group Co., Ltd. Distributor $ % $ % Customer A Distributor % % Customer B Distributor - - % Total $ % $ % 7 Competitive Business Conditions While management is pleased at the progress of the distribution of its Du Kang liquors, it remains a relatively insignificant participant in the liquor and beverage industry. Many of our competitors are larger and have significantly more financial resources. We were recently awarded inclusion in China’s top 500 large and medium sized beverage manufacturers. An article in the April 15, 2009 edition of "The Atlantic" magazine (Risen, The Atlantic, April 15, 2009) reported that "Maotai," a "baijiu" type of white liquor that is competitive, was the largest selling liquor in the world. The article notes that Maotai is somewhat expensive, the bottle tested cost $115 USD, smells of ammonia, and has a bitter taste. A February, 2010 issue of the newspaper China Daily (Qingfen and Yue, China Daily, February 2, 2010) also noted that "Moutai and Wuliangye," two higher end liquors were selling briskly. Both Moutai and Wuliangy are products that compete with the Company’s liquors. The article quoteda report from a China investment firm that said, The Company believes that its Du Kang series is positioned well against the larger sellers and should enjoy increased sales if the liquor market overall improves. Sources and Availability of Raw Materials The raw material needed in our production is mainly grain. The Company purchases sorghum from farmers in the northeast and other wholesalers. While its price fluctuates in response to market conditions, availability has never been an issue. In addition, the Company expects to enter into a contract of quota system for the production by local farmers to purchase some of the other required raw materials such as wheat and corn. Dependence on Major Suppliers We rely on a limited number of suppliers for our component parts and raw materials. Although there are many suppliers for each of our component parts and raw materials, we are dependent on a limited number of suppliers for many of the significant components and raw materials. This reliance involves a number of significant potential risks, including: · lack of availability of materials and interruptions in delivery of components and raw materials from our suppliers; · manufacturing delays caused by such lack of availability or interruptions in delivery; · fluctuations in the quality and the price of components and raw materials, in particular due to the petroleum price impact on such materials; and · risks related to foreign operations. 8 We generally do not have any long-term or exclusive purchase commitments with any of our suppliers. Our major suppliers consist of the following: For the Year Ended December 31, Major Type of Percentage of Percentage of Suppliers Goods Purchase Total Purchase Purchase Total Purchase Shaanxi Dukang Group Co., Ltd. Packing materials % % Supplier A Packing materials % % Supplier B Packing materials - - % Supplier C Packing materials % - - Supplier D Raw materials % - - Supplier E Raw materials - % % Total $ % % Our failure to maintain existing relationships with our suppliers or to establish new relationships in the future could also negatively affect our ability to obtain our components and raw materials used in our products in a timely manner. If we are unable to obtain ample supply of products from our existing suppliers or alternative sources of supply, we may be unable to satisfy our customers’ orders, which could materially and adversely affect our revenues and our relationship with our customers. Regulation We are currently regulated by Peoples Government of Shaanxi Province approved Business License, Organization Code of PRC. We have obtained and maintain China Manufacture Certificate, Sanitation License and Food Security permits for Shaanxi Bai Shui Du Kang Liquor Co., Ltd. The greatest impact of government regulation for our business is the change of tax policy. In China, white spirit production belongs to a traditionally high tax industry. However, the Company's location, Bai Shui County, is rated as a national level poor county. The Company is considered to be a pillar enterprise and major enterprise tax payer in Bai Shui County. Employees The Company currently has 192 full time employees. During peak seasons, the Company hires temporary workers and typically has approximately 250 part time employees during these periods. The Company currently has no part time employees. All officers and directors, except Liu Su Ying, are employed on a full time basis and devote their full time of at least 40 hours per week to the Company. Ms. Liu devotes approximately 70% of her time each week to the Company as its CFO. Costs and effects of compliance with environmental laws Company’s main product is liquor, and the raw material for liquor production is grain and water. The water is taken from Dukang spring, a fresh water aquifer that has a history of thousands of years. The Company’s manufacturing process meets the national standard for environmental protection. Moreover, the Company was commended as a “Manufacturing Enterprise to Recycle Energy” by the government of Shaanxi province. In recent years, the Company has refurbished its production equipment, factory, building, boiler, water line, electricity and air to improve its efficiency. In addition, the Company has invested in recovery processing of the distillers grains produced in liquor-making in order to produce the fodder. 9 ITEM 1A. RISK FACTORS Not applicable. ITEM 1B. UNRESOLVEDSTAFF COMMENTS Not applicable. ITEM 2. PROPERTIES. Total depreciation expense was $411,216 and $448,446 for the years ended December 31, 2013 and 2012, respectively. The property, plant and equipment shown in the following chart are those held directly by the Company and the remaining properties are owned per a capital lease. December 31, December 31, Building and warehouses $ $ Machinery and equipment Office equipment and furniture Motor vehicles Leased assets Total Less: Accumulated depreciation ) ) Add: Construction in progress Total property, plant and equipment, net $ $ Leased Assets On March 4, 2002, Baishui Dukang signed a lease agreement with Shaanxi Sanjiu Dukang Liquor Production Co., Ltd ("Sanjiu"), pursuant to which Baishui Dukang agreed to lease the liquor production facility of Sanjiu, including all the fixed assets and the piece of land that the fixed assets attached, for a period of 20 years, which was subsequently extended to 30 years. On February 3, 2005, Sanjiu was acquired by Shannxi Baishui Dukang Liquor Development Co., Ltd, an affiliate of the Company. On April 30, 2005, Baishui Dukang signed a complementary lease agreement with Shannxi Baishui Dukang Liquor Development Co., Ltd, pursuant to which Baishui Dukang agreed to continue to lease the liquor production facility for the rest of the original 30-year period. Baishui Dukang also agreed to pay $362,450 (RMB 3,000,000) to the local government to continue the lease and to absorb the pension and unemployment insurance expenses of Sanjiu's original employees. All the pension and unemployment insurance payments were to be made directly to the local China Social Security Administration to satisfy all of the pension and unemployment insurance expenses that were required in connection with the original Sanjiu employees. 10 Pursuant to the lease agreement, Baishui Dukang is required to absorb the pension and unemployment insurance expenses of Sanjiu's original employees until they all reach their retirement age. Pursuant to the applicable laws in PRC, male employees retire when they reach 60 years old, while female employees retire when they reach 55 years old. Accordingly, Sanjiu’s original employees will gradually retire until Year 2032. The pension and unemployment insurance expenses are based on a certain percentage of the employees’ gross payroll. The percentage may be changed as the applicable law is amended. In practice, the expenses can be based on the local average salary published by the local government. Over the life of the lease, Management anticipates the percentage will remain the same while the local average salary will increase 4% annually. The number of employees for which we need to absorb pension and unemployment insurance expenses will gradually decrease as Sanjiu’s original employees reach their retirement ages. To the best of our estimation, we anticipate the future payment for pension and unemployment insurance expenses for Sanjiu’s original employees as rental payments as follows: Year Pension Insurance Expense Unemployment Insurance Expense Total Present Value as of December 31, 2013 (the incremental interest rate is 8%) Province average salary (RMB) Annual increase rate Percentage No. of employees Estimated pension insurance expense (RMB) City average salary (RMB) Annual increase rate Percentage No. of employees Estimated pension insurance expense USD$1.00RMB¥6.15140 @12/31/2013 (RMB) (USD) (RMB) (USD) 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 4% 2.50% 4% 20% 77 4% 2.50% 77 4% 20% 52 4% 2.50% 52 4% 20% 41 4% 2.50% 41 4% 20% 25 4% 2.50% 25 4% 20% 18 4% 2.50% 18 4% 20% 12 4% 2.50% 12 4% 20% 6 4% 2.50% 6 4% 20% 1 4% 2.50% 1 Total The manufacturing facility of the Company is Shaanxi Bai Shui Du Kang Liquor Co., Ltd. The plant is located on South Dukang Street, Town of Dukang, Baishui County, the city of Weinan, Shaanxi Province, 715600. 11 Much equipment is used in our manufacturing process. The main equipment is as follows: - Fermenter: grain fermentation - Crasher: before the fermentation of the grain, it is better to have it crashed and then it can fully access to the distiller's yeast - Brewing equipment: which is also called Liquor distillation equipment. The well fermented, semi-finished products can be poured into it. After heating,the Ethanol, water and various organic compounds can be fractioned by distillation. - Cellar: for the storage of the liquor after it is brewed - Liquid filling machine: filling the liquor into the containers, such as the bottles - Capping machine: cover the bottle shutters - Labeling machine: affix labels on the products - Packaging machine: put the bottles into the boxes. - Carton sealing machine: seal the boxes - Progressive assembly line: it can help to make the liquid filling, capping, labeling and packaging, etc. be completed in an assembly line so it can speed up the production efficiency. ITEM 3. LEGAL PROCEEDINGS. We are not presently involved in any litigation that is material to our business. We are not aware of any pending or threatened legal proceedings. In addition, none of our officers, directors, promoters or control persons has filed or been involved for the past five years: ● in any bankruptcy petition ● in any conviction of a criminal proceeding or involved in a pending criminal proceeding (excluding traffic violations and minor offenses) ● is subject to any order, judgment or decree enjoining, barring suspending or otherwise limiting their involvement in any type of business, securities, or banking activities, ● has been found to have violated a federal or state securities or commodities law. There have been no securities trading suspensions by any regulator. There is no pending or threatened litigation for which the adverse effect, assuming an unfavorable outcome, would have a material impact on our operations or finances. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 12 PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Trading Market for Common Equity Our common stock is currently quoted on the OTCQB tier of the OTC Markets Group under the trading symbol “CDKG.” The OTCQB is an inter-dealer quotation and trading system and only market makers can apply to quote securities on the OTCQB. Trading in our common stock on the OTCQB has been limited and sporadic and the quotations set forth below are not necessarily indicative of actual market conditions. Further, these prices reflect inter-dealer prices without retail mark-up, mark-down, or commission, and may not necessarily represent actual transactions. The following table sets forth the high and low sale prices for our common stock as reported on Nasdaq.com for the periods indicated. COMMON STOCK CALENDAR YEARS QUARTER ENDED HIGH LOW March 31 $ $ 0. 05 June 30 September 30 December 31 March 31 $ $ June 30 September 30 December 31 Dividends We have never paid a cash dividend on our common stock. The payment of dividends may be made at the discretion of our Board of Directors, and will depend upon, among other things, our operations, capital requirements, and overall financial condition. There are no contractual restrictions on our ability to declare and pay dividends. Number of Holders As of July 13, 2014,we had 9,778 common shareholders of record. 13 Securities Authorized for Issuance under Equity Compensation Plans As of the date of this Report, we have not authorized any equity compensation plan, nor has our Board of Directors authorized the reservation or issuance of any securities under any equity compensation plan. Recent Sales of Unregistered Securities None. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None Transfer Agent Our transfer agent is Island Stock Transfer, Inc. located at 15500 Roosevelt Boulevard, Suite 301, Clearwater, Florida 33760. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD LOOKING STATEMENTS The following is management’s discussion and analysis of certain significant factors which have affected our financial position and operating results during the periods included in the accompanying financial statements, as well as information relating to the plans of our current management and should be read in conjunction with the accompanying financial statements and their related notes included in this Report. References in this section to “we,” “us,” “our,” or the “Company” are to the business of China Du Kang Co., Ltd. and its subsidiaries. This Report contains forward-looking statements. Generally, the words “believes,” “anticipates,” “may," “will," “should," “expects," “intends," “estimates," “continues," and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, including the matters set forth in this Report or other reports or documents we file with the SEC from time to time, which could cause actual results or outcomes to differ materially from those projected. Undue reliance should not be placed on these forward-looking statements which speak only as of the date hereof. We undertake no obligation to update these forward-looking statements. 14 OVERVIEW China Du Kang Co., Ltd (“China Du Kang” or the “Company”) was incorporated as U.S. Power Systems, Inc. in the State of Nevada on January 16, 1987. On or about June 8, 2006, the Company’s name was changed to Premier Organic Farms Group, Inc. On or about November 30, 2006, the name was changed to Amstar Financial Holdings, Inc. (“AFLH”). On or about March 18, 2008, the name was changed to its current name of China Du Kang Co., Ltd. with its corporate charter still residing in Nevada. The Company changed its fiscal year ending from September 30 to December 31 in February 2008. The Company’s operations currently consist of sales of a line of proprietary liquors known generally in China as the Baishui Dukang series. These are clear liquors sold under a variety of trade names including Thirteen Dynasty, Jiu Zu Gong and Baishui. The Company’s products are sold mostly in larger urban areas in China through three long-term marketing agreements. We manufacture products for distribution under certain labels that are proprietary to the Company and which are also distributed through agencies. We also permit third parties to manufacture similar products under distinguishable names. RESULTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2, 2012 REVENUES Gross revenues were $4,399,126 and $4,243,040 for the years ended December 31, 2013 and 2012, respectively representing an increase of $156,086, or 3.7%. The breakdown for sales revenues for related parties and non-related parties is as follows: For the Year Ended December 31, Related Party % % Distributor Third Party % GROSS MARGIN The gross margin for the year ended December 31, 2013 was 36.9% as compared to 39.8% for the comparable period of 2012, representing a decrease of 2.9%. For the Year Ended For the Year Ended December 31, 2013 December 31, 2012 Revenue Costs of sales Gross Profit Gross Profit % Revenue Costs of sales Gross Profit Gross Profit % Related Party % % Distributor Third Party % % Total % % 15 OPERATING EXPENSES Total operating expenses increased from $1,094,696 for the year ended December 31, 2012 to $1,398,969 for the year ended December 31, 2013, representing an increase of $304,273 or approximately 27.8%. The increase in operating expenses was largely due to the increase in selling expenses of $562,278. Selling expenses increased $562,278 or 255.2% from $220,313 in the year ended December 31, 2012 to $782,591 for the year ended December 31, 2013. For the Year Ended December 31, For the Year Ended December 31, Advertising expenses $ $ Office expenses - Promotion expenses Sales commission - Travel and entertainment Total Selling Expenses $ $ The Company was providing various sales promotions such as giveaways to consumers to try and test our products. We continued our spending on various media advertising to create awareness of our Company's product and brand name. Our general and administrative expenses decreased from $874,383 for the year ended December 31, 2012 to $616,378 for the year ended December 31, 2013. The decrease was largely attributed to the decrease of $88,550 in repair and maintenance, $42,537 in office expenses, and $34,351 in travel and entertainment expenses. For the year ended December 31, 2013, we recognized bad debt expense of $94,862 as compared to $158,232 for the same period in 2012, a decrease of $63,370. Other general and administrative expenses that increased over the year include depreciation and amortization expenses, while other general administrative expenses decreased $2,629, or 22.32%. OTHER INCOME AND EXPENSES We have incurred total interest expense of $41,106 and $32,194 for the years ended December 31, 2013 and 2012, respectively. The increase in interest expense was primarily due to the increased interest expenses related to a capital lease. For the years ended December 31, 2013 and 2012, we received $306,542 and $273,741, respectively, from the local government as a subsidy to encourage growth and for expansion of our business in the local area of China. 16 INCOME/(LOSS) FROM OPERATIONS The Company experienced income from continuing operations of $391,437 and $826,968 in the years ended December 31, 2013 and 2012, respectively. The net income was $300,136 and $924,661, which was offset by net income (loss) from discontinued operations of $(91,301) and $97,693 for the years ended December 31, 2013 and 2012, respectively. LIQUIDITY AND CAPITAL RESOURCES Cash Flow For the year ended December 31, For the year ended December 31, Net Cash provided by Operating Activities $ $ Net Cash used in Investing Activities $ ) $ ) Net Cash used in Financing Activities $ ) $ ) Net Increase (Decrease) in Cash $ $ ) Net cash provided by operating activities was $586,057 and $107,392 for the years ended December 31, 2013 and 2012, respectively. The changes in cash provided by operating activities primarily consist of increase in inventory of $1,335,331 and accounts payables of $1,192,226, with a decrease in prepaid expenses of $803,851. Our accounts payable increased as a result of purchases of raw materials for production. Our prepaid expenses decreased as our construction projects were completed and converted to fixed assets. Net cash provided by (used in) operating activities of discontinued operations were $(155,690) and $587,129 for the years ended December 31, 2013 and 2012, respectively. Net cash used in investing activities increased from $210,434 to $390,922 for the years ended December 31, 2012 to December 31, 2013, respectively. The Company has invested in a new factory building and warehouse as well as machinery and equipment to increase its production capacity. The Company experienced net cash provided by investing activities of discontinued operations in the amount of $114,506 for the disposal of subsidiary for the year ended December 31, 2013. Net cash used in financing activities for the years ended December 31, 2013 and 2012 was $72,924 and $191,368, respectively. The majority of the change was attributed to repayment of capital lease principal and related parties advances. 17 Working Capital At December 31, At December 31, Current Assets $ $ Current Liabilities $ $ Working Capital (Deficit) $ $ Total assets at the periods ending December 31, 2013 and 2012 were $21,036,597 and $17,608,341, which was primarily attributable to the increase of inventory and fixed assets. Property, plant and equipment increased from $4,237,404 at December 31, 2012 to $7,023,716 at December 31, 2013. The increase was primarily attributed to the addition of an office building as a capital contribution of Baishui Dukang. Total liabilities decreased from $6,470,431 at December 31, 2012 to $4,618,833 at December 31, 2013, which resulted from the disposition of subsidiary’s liabilities. We have cash of $527,521 and $541,246 at December 31, 2013 and 2012, respectively. We believe that we have sufficient cash to fund operations for approximately 12 months, assuming that sales and margins remain constant. Our liquidity is dependent upon the continuation of and expansion of our operations, receipt of revenues and additional infusions of capital provided by equity and debt financing. Demand for our products is dependent on market acceptance of our liquor and conditions in the liquor and general beverage markets, and general economic conditions. All of our products are currently sold in the People’s Republic of China and are heavily dependent on the economy, exchange rates, and consumption habits within the People’s Republic of China. Many of these factors are cyclical and beyond the control of management. We have historically funded our cash needs through a series of debt transactions, primarily with related parties. These related party loans have operated as informal lines of credit since the inception of the Company, and related parties have extended credit as needed, which the Company has repaid at its convenience. Our officers and directors and related parties have assured us that they will continue to provide capital infusions sufficient to fund operations over the next 12 months as needed, but they are under no legal obligation to do so. If our related parties are unable or unwilling to provide additional capital infusions we would likely require additional financing, which would likely be on more unfavorable terms. If we are unable to attain additional capital there would likely be a material adverse effect on our operations and financial condition. Loans from these related parties are unsecured, non-interest bearing and have no fixed terms of repayment, and therefore, deemed payable on demand. Accordingly, we have not paid any interest for these loans, as more fully disclosed in the footnotes to our consolidated financial statements. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. 18 Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates, assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures, including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 3 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Recent Accounting Pronouncements In July 2013, the FASB issued ASU 2013-11, “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists.” This standard requires that an unrecognized tax benefit, or a portion of an unrecognized tax benefit be presented on a reduction to a deferred tax asset for an NOL carryforward, a similar tax loss, or a tax credit carryforward with certain exceptions to this rule. If certain exception conditions exist, an entity should present an unrecognized tax benefit in the financial statements as a liability and should not net the unrecognized tax benefit with a deferred tax asset. This standard is effective for fiscal years and interim periods within those years beginning after December 15, 2013. The adoption of this provision did not have a material impact on our financial condition or results of operations. In March 2013, the FASB issued ASU No. 2013-05, Foreign Currency Matters. This standard provides additional guidance with respect to the reclassification into income of the cumulative translation adjustment (CTA) recorded in accumulated other comprehensive income associated with a foreign entity of a parent company. The ASU differentiates between transactions occurring within a foreign entity and transactions/events affecting an investment in a foreign entity. For transactions within a foreign entity, the full CTA associated with the foreign entity would be reclassified into income only when the sale of a subsidiary or group of net assets within the foreign entity represents the substantially complete liquidation of that foreign entity. For transactions/events affecting an investment in a foreign entity (for example, control or ownership of shares in a foreign entity), the full CTA associated with the foreign entity would be reclassified into income only if the parent no longer has a controlling interest in that foreign entity as a result of the transaction/event. In addition, acquisitions of a foreign entity completed in stages will trigger release of the CTA associated with an equity method investment in that entity at the point a controlling interest in the foreign entity is obtained. This ASU is effective prospectively beginning January 1, 2014, with early adoption permitted. This ASU would impact the Company’s consolidated results of operations and financial condition only in the instance of an event/transaction as described above. 19 In February 2013, the FASB issued ASU No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified out of Accumulated Other Comprehensive Income. Under this standard, an entity is required to provide information about the amounts reclassified out of accumulated other comprehensive income (“AOCI”) by component. In addition, an entity is required to present, either on the face of the financial statements or in the notes, significant amounts reclassified out of AOCI by the respective line items of net income, but only if the amount reclassified is required to be reclassified in its entirety in the same reporting period. For amounts that are not required to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures that provide additional details about those amounts. ASU 2013-02 does not change the current requirements for reporting net income or other comprehensive income in the financial statements. For the Company, this ASU is effective beginning January 1, 2013, and interim periods within those annual periods. The adoption of this standard did not have an impact on the Company’s financial results or disclosures. The Company believes that there were no other accounting standards recently issued that had or are expected to have a material impact on our financial position or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA (a) Financial Statements The information required by this Item is submitted as a separate section of this Report commencing on page F-1. (b) Supplementary Data None 20 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures designed to ensure that information required to be disclosed in reports filed under the Securities Exchange Act of 1934 (Exchange Act) is recorded, processed, summarized and reported within the specified time periods. Our Chief Executive Officer and our Chief Financial Officer (collectively, the Certifying Officers) are responsible for maintaining our disclosure controls and procedures. The controls and procedures established by us are designed to provide reasonable assurance that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. As of the end of the period covered by this Annual Report on Form 10-K, we conducted an evaluation, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that the Company's disclosure controls and procedures are effective as of December 31, 2013. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Internal control over financial reporting, as defined in Exchange Act Rule 13a-15(f), is a process designed by, or under the supervision of, our principal executive and principal financial officers and effected by our Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: · Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of our assets; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use of or disposition of our assets that could have a material effect on the financial statements. 21 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Our management assessed the effectiveness of our internal control over financial reporting as of December 31, 2013. In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on this assessment, management believes that as of December 31, 2013, our internal control over financial reporting is effective based on those criteria. This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management's report in this annual report. Changes in Internal Control over Financial Reporting There were no changes in the our internal control over financial reporting that occurred during the year ended December 31, 2013 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None 22 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE The following table sets forth the names, ages, and positions of our executive officers and directors. Executive officers are appointed by our Board of Directors. Under the Bylaws of the Company, directors are elected at each annual meeting of the stockholders and serve until a successor has been duly elected and qualified, except upon death, resignation, or removal. Vacancies on the Board of Directors may be filled by appointment by the remaining directors until the next shareholder meeting. NAME AGE TITLE DATE OF APPOINTMENT PERCENT OF TIME DEVOTED Wang, Yongsheng 42 President and Chief Executive Officer January 5, 2008 % Liu, Su Ying 64 Chief Financial Officer January 5, 2008 70 % Nie, Fen Ying 49 Director January 5, 2008 % Wang Yongsheng, 42, President and Chief Executive Officer Mr. Wang studied EMBA in Xi’an Jiao Tong University, and obtained his degree. He served as the purchasing and supplying manager and the vice producing director of Xi Deng Hui Alcohol Co. Ltd. in 1996. He left the prior position and held the post of the vice general manager of Du Kang Liquor Limited Liability Company in 2002. In 2004, he was promoted to be the Chairman of Du Kang Liquor Limited Liability Company and he is still the chairman of that company. On February 18, 2008, Mr. Wang was appointed to be the Chief Executive Officer of China Dukang Co., Ltd. and has continued in that position since his appointment. Mr. Wang has nearly fifteen years’ experience as a director of alcoholic beverage sales companies in the Peoples Republic of China. He has been associated with Dukang Liquor since 2002, and has been associated with the Company since its acquisition of the liquor producing facilities. He has served as CEO since 2008, and has directed our efforts to expand our distribution methods and increase the revenues of the Company. Liu Su Ying, 64, Chief Financial Officer Ms. Liu passed the Adult Self-Study Examination in Shaanxi from 1987 to 1990 major in Accounting. Ms. Liu is a certified public accountant in the PRC, having passed her examination in 1990. Since that time she has been continuously engaged in various accounting positions. She became familiar with US GAAP while preparing reports for those companies, leading to her selection as the Company's CFO in 2008. From 1990 to 1998, Ms. Liu was deputy section chief of the accounting department of Shaanxi Wei Nan Textile Factory. From1999 to 2001, she worked in Shaanxi Hui Huang Construction and Building Material Company as manager of the accounting department. In 2001, she was appointed as the CFO of Shannxi Xidenghui Technology Co., Ltd and she is still holds that position. Ms. Liu has held the position of CFO of China Dukang Co., Ltd. since her appointment on February 18, 2008. 23 Nie Fen Ying, 49, Director Ms. Nie Fen Ying graduated from Xian Yang Normal University majoring in physical distribution management. After three years of studying, she served as sales manager in Shaanxi Bai Shui Dukang Liquor Co., Ltd., a liquor production and sales company, from 2001 to 2003. From 2003 until present, Ms. Nie has been sales manager of Shaanxi Xi Deng Hui Stock Co., Ltd., a holding company of Shaanxi Bai Shui Dukang Liquor Co., Ltd. Ms Nie has been a Director of China Dukang Co., Ltd. since being appointed to the position on February 18, 2008. Ms. Nie has nearly a decade of experience in production and sales of liquor in the Peoples Republic of China. She was familiar with the Company's predecessor and has served as a director since 2008. She has been instrumental in guiding the dedicated liquor sales segment of the business. Family Relationships Mr. Wang is the nephew of Ms. Nie. Involvement in Legal Proceedings None of our directors, executive officers, promoters or control persons has been involved in any of the following events during the past five years: ● any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; ● any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); ● being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or ● being found by a court of competent jurisdiction (in a civil action), the SEC or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Meetings of Our Board of Directors Our Board of Directors took all actions by unanimous written consent without a meeting during the fiscal years ended December 31, 2013 and 2012. Director Compensation We have no standard arrangement pursuant to which our directors are compensated for their services in their capacity as directors. 24 Significant Employees Other than the directors and officers described above, we do not expect any other individuals to make a significant contribution to our business. Audit Committee and Other Committees We do not have a separately designated standing audit committee. Pursuant to Section 3(a)(58)(B) of the Exchange Act, the entire Board of Directors acts as an audit committee for the purpose of overseeing the accounting and financial reporting processes, and audits of our financial statements. The Commission recently adopted new regulations relating to audit committee composition and functions, including disclosure requirements relating to the presence of an "audit committee financial expert" serving on its audit committee. In connection with these new requirements, our Board of Directors examined the Commission's definition of "audit committee financial expert" and concluded that we do not currently have a person that qualifies as such an expert. We have had minimal operations for the past two (2) years. Presently, there are only one (1) director serving on our Board, and we are not in a position at this time to attract, retain and compensate additional directors in order to acquire a director who qualifies as an "audit committee financial expert," but we intend to retain an additional director who will qualify as such an expert, as soon as reasonably practicable. While neither of our current directors meets the qualifications of an "audit committee financial expert," each of our directors, by virtue of his past employment experience, has considerable knowledge of financial statements, finance, and accounting, and has significant employment experience involving financial oversight responsibilities. Accordingly, we believe that our current director capably fulfill the duties and responsibilities of an audit committee in the absence of such an expert. Code of Ethics We have adopted a code of ethic (the "Code of Ethics") that applies to our principal chief executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. The Code of Ethics is designed with the intent to deter wrongdoing, and to promote the following: ● Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships ● Full, fair, accurate, timely and understandable disclosure in reports and documents that a small business issuer files with, or submits to, the Commission and in other public communications made by the small business issuer ● Compliance with applicable governmental laws, rules and regulations ● The prompt internal reporting of violations of the code to an appropriate person or persons identified in the code ● Accountability for adherence to the code Section 16(a) Beneficial Ownership Reporting Compliance Under Section 16(a) of the Exchange Act, all executive officers, directors, and each person who is the beneficial owner of more than 10% of the common stock of a company that files reports pursuant to Section 12 of the Exchange Act, are required to report the ownership of such common stock, options, and stock appreciation rights (other than certain cash-only rights) and any changes in that ownership with the Commission. Specific due dates for these reports have been established, and we are required to report, in this Form 10-K, any failure to comply therewith during the fiscal year ended December 31, 2013. We believe that all of these filing requirements were satisfied by our executive officers, directors and by the beneficial owners of more than 10% of our common stock. In making this statement, we have relied solely on copies of any reporting forms received by us, and upon any written representations received from reporting persons that no Form 5 (Annual Statement of Changes in Beneficial Ownership) was required to be filed under applicable rules of the Commission. 25 ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis We maintain a peer-based executive compensation program comprised of fixed and performance variable elements. The design and operation of the program reflect the following objectives: ● Recruiting and retaining talented leadership. ● Implementing measurable performance targets. ● Correlating compensation directly with shareowner value. ● Emphasizing performance based compensation, progressively weighted with seniority level. ● Adherence to high ethical, safety and leadership standards. Designing a Competitive Compensation Package Recruitment and retention of leadership to manage our Company requires a competitive compensation package. Our Board of Directors emphasizes (i) fixed compensation elements of base salary that compare with our compensation peer group of companies, and (ii) variable compensation contingent on above-target performance. The compensation peer group consists of those companies in the Guangdong region that we deem to compete with our Company for executive talent. Individual compensation will vary depending on factors such as performance, job scope, abilities, tenure, and retention risk. Fixed Compensation The principal element of fixed compensation not directly linked to performance targets is based salary. We target the value of fixed compensation generally at the median of our compensation peer group to facilitate a competitive recruitment and retention strategy. Incentive Compensation Our incentive compensation programs are linked directly to earnings growth, cash flow, and total shareowner return. Annual bonuses are tied to the current year’s performance of our company. Restrictive stock awards are tied to an individual's success in exceeding targeted results set by management. No compensation was awarded to or paid to any executive officer or director of the Company other than as shown in the table below. The following table and the accompanying notes provide summary information for each of the last three fiscal years concerning cash and non-cash compensation paid or accrued. 26 SUMMARY COMPENSATION TABLE Name and principal position (a) Year (b) Salary (c) Bonus (d) Stock Awards (e) Option Awards (f) Non-Equity Incentive Plan Compensation (g) Nonqualified Deferred Compensation Earnings ($) (h) All Other Compensation ($) (i) Total (j) Wang $ 0 0 0 0 0 0 $ Yongsheng $ 0 0 0 0 0 0 $ CEO $ 0 0 0 0 0 0 $ Liu Su Ying $ 0 0 0 0 0 0 $ CFO $ 0 0 0 0 0 0 $ $ 0 0 0 0 0 0 $ Nie Fen Ying $ 0 0 0 0 0 0 0 $ 0 Director $ 0 0 0 0 0 0 0 $ 0 $ 0 0 0 0 0 0 0 $ 0 Employment Agreements We have not entered into any other employment agreements with our employees, Officers or Directors. Stock Option Plan We have not implemented a stock option plan at this time and since inception, have issued no stock options, SARs or other compensation. We may decide, at a later date, and reserve the right to, initiate such a plan as deemed necessary by the Board. Change of Control As of December 31, 2013 we had no pension plans or compensatory plans or other arrangements which provide compensation on the event of termination of employment or change in control of us. 27 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCK HOLDER MATTERS The following table contains certain information as of July 13, 2014 as to the number of shares of Common Stock beneficially owned by (i) each person known by the Company to own beneficially more than 5% of the Company's Common Stock, (ii) each person who is a Director of the Company, (iii) all persons as a group who are Directors and Officers of the Company, and as to the percentage of the outstanding shares held by them on such dates and as adjusted to give effect to this Offering. Name and Position (1) Common Shares Percentage Wang Yongsheng Chief Executive Officer % Liu Su Ying Chief Financial Officer - - % Nie Feng Ying - - % Deng Guo Gang % Totals % (1) Unless stated otherwise, the business address for each person named is c/o China Du Kang Co., Ltd., Town of Dukang, Baishui County, A-28, Van Metropolis,#35 Tangyan Road, Xi'an, Shaanxi, PRC, 710065. (2) Calculated pursuant to Rule 13d-3(d) (1) of the Securities Exchange Act of 1934. (3) We believe that each individual or entity named has sole investment and voting power with respect to the shares of common stock indicated as beneficially owned by them (subject to community property laws where applicable) and except where otherwise noted. 28 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The Company had transactions with related parties as provided in the Financial Statements, Note 13 for sales of liquor to related parties and Note 16 for conversion of loans from related parties. Director Independence The Company does not have a separately designated Audit, Nominating, or Compensation committee, and those functions are currently being provided by members of the Board of Directors. The OTCQB tier of the OTC Markets Group inter-dealer quotation and trading system does not have any director independence requirements. However, the Company's sole director, Ms. Nie Fen Ying, is considered independent as defined under the rules of the NASDAQ. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES Fees Billed For Audit and Non-Audit Services The following table presents the aggregate fees billed for professional audit services rendered by independent auditor, Keith Zhen CPA (Zhen), for the audit of our annual financial statements for the years ended December 31, 2013 and 2012. Audit fees and other fees of the auditor are listed as follows: Year Ended December 31 Audit Fees (1) $ $ Audit-Related Fees (2) Tax Fees (3) All Other Fees (4) Total Accounting Fees and Services $ $ 29 Audit Fees. These are fees for professional services for the audit of our annual financial statements, and for services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees. These are fees for the assurance and related services reasonably related to the performance of the audit or the review of our financial statements. Tax Fees. These are fees for professional services with respect to tax compliance, tax advice, and tax planning. All Other Fees. These are fees for permissible work that does not fall within any of the other fee categories, i.e., Audit Fees, Audit-Related Fees, or Tax Fees. Pre-Approval Policy for Audit and Non-Audit Services We do not have a standing audit committee. The full Board performs all functions of an audit committee, including the pre-approval of all audit and non-audit services before we engage an accountant. All of the services rendered to us by Keith Zhen CPA were pre-approved by our Board of Directors. We plan to work with our legal counsel to establish formal pre-approval policies and procedures for future engagements of our accountants. The new policies and procedures will be detailed as to the particular service, will require that the Board or an audit committee thereof be informed of each service, and will prohibit the delegation of pre-approval responsibilities to management. It is currently anticipated that our new policy will provide (i) for an annual pre-approval, by the Board or audit committee, of all audit, audit-related and non-audit services proposed to be rendered by the independent auditor for the fiscal year, as specifically described in the auditor's engagement letter, and (ii) that additional engagements of the auditor, which were not approved in the annual pre-approval process, and engagements that are anticipated to exceed previously approved thresholds, will be presented on a case-by-case basis, by the President or Controller, for pre-approval by the Board or audit committee, before management engages the auditors for any such purposes. The new policy and procedures may authorize the Board or audit committee to delegate, to one or more of its members, the authority to pre-approve certain permitted services, provided that the estimated fee for any such service does not exceed a specified dollar amount (to be determined). All pre-approvals shall be contingent on a finding, by the Board, audit committee, or delegate, as the case may be, that the provision of the proposed services is compatible with the maintenance of the auditor's independence in the conduct of its auditing functions. In no event shall any non-audit related service be approved that would result in the independent auditor no longer being considered independent under the applicable rules and regulations of the Securities and Exchange Commission. 30 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a) The following documents are filed as a part of this Form 10-K: 1. Financial Statements The following financial statements are included in a separate section of this Report beginning on page F-1: Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets at December 31, 2013 and 2012 F-3 Consolidated Statements of Operations - for the years ended December 31, 2013 and 2012 F-4 Consolidated Statements of Stockholders Equity - for the years ended December 31, 2013 and 2012 F-5 Consolidated Statements of Comprehensive Income - for the years ended December 31, 2013 and 2012 F-6 Consolidated Statements of Cash Flows - for the years ended December 31, 2013 and 2012 F-7 Notes to Financial Statements F-8 - F-42 2. Financial Statement Schedules None. 3. Exhibits The Exhibits listed in the Exhibit Index, which appears immediately following the Financial Statements and is incorporated herein by reference, are filed as part of this Report. (b) See the Exhibit Index on page 34. (c) Separate Financial Statements and Schedules None. 31 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. China Du Kang Co., Ltd. Date: July 29, 2014 By: /s/ Wang Yongsheng Wang Yongsheng, President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the Registrant and in the following capacities on the dates indicated and by a majority of the Board of Directors. Signature Title Date /s/ Wang Yongsheng Chief Executive Officer (Principal Executive Officer) July 29, 2014 Wang Yongsheng /s/ Liu Su Ying Chief Financial Officer (Principal Financial and Accounting Officer) July 29, 2014 Liu Su Ying /s/ Nie Fin Ying Director July 29, 2014 Nie Fin Ying 32 CHINA DU KANG CO., LTD. AND SUBSIDIARIES FINANCIAL REPORT At December 31, 2013 and 2012 and For the Years Ended December 31, 2013 and 2012 33 CHINA DU KANG CO., LTD. AND SUBSIDIARIES INDEX PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED BALANCE SHEETS F-3 CONSOLIDATED STATEMENTS OF OPERATIONS F-4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME F-5 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) F-6 CONSOLIDATED STATEMENTS OF CASH FLOWS F-7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-8 - F-42 F-1 KEITH K. ZHEN, CPA CERTIFIED PUBLIC ACCOUNTANT 2- BROOKLYN, NY 11223 - TEL (347) 408-0693 - FAX (347) 602-4868 - EMAIL :KEITHZHEN@GMAIL.COM REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors China Du Kang Co., Ltd. We have audited the accompanying consolidated balance sheets of China Du Kang Co., Ltd. and subsidiaries as of December 31, 2013 and 2012, and the related consolidated statements of income, stockholders' equity and comprehensive income, and cash flows for each of the years in the two-year period ended December 31, 2012. China Du Kang Co., Ltd.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of China Du Kang Co., Ltd. and subsidiaries as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. /s/ Keith K. Zhen, CPA Keith K. Zhen, CPA Brooklyn, New York June 18, 2014 F-2 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Notes receivable - Accounts receivable (Note 4) Others receivable Prepaid expenses (Note 5) Inventories (Note 6) Current assets of discontinued operations - Total current assets Property, Plant and Equipment, net (Note 7) Intangible assets, net (Note 8) Long-term investment Other assets of discontinued operations - Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses (Note 9) Others payable Taxes payable (Note 10) Deferred revenue Security deposit Due to related parties Lease liability-current Current liabilities of discontinued operations - Total Current Liabilities Long-term Liabilities: Lease liability-long-term Total Long-term Liabilities Total Liabilities Commitments and Contingencies (Note 18) - - Shareholders' Equity: China Du Kang Co., Ltd. Shareholders' Equity Preferred stock, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding as of December 31, 2013 and December 31, 2012 - - Common stock, par value $0.001, 250,000,000 shares authorized; 100,113,791 shares issued and outstanding as of December 31, 2013 and 2012 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income ) ) Total China Du Kang Co., Ltd. Shareholders' equity (deficit) Noncontrolling Interest Total Equity (Deficit) Total Liabilities and Equity (Deficit) $ $ See Notes to Consolidated Financial Statements F-3 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, Revenues Sales of Liquor $ $ Costs of Liquor Sold Gross Profit Operating Expenses Selling Expenses Advertising expenses Office expenses - Promotion expenses Sales commission - Travel and entertainment Total Selling Expenses General and Administrative Expenses Payroll Employee benefit and pension Depreciation and amortization expenses Repair and maintenance Office expenses Vehicle expenses Bad debt expenses Travel and entertainment Other general and administrative expenses Total General and Administrative Expenses Total Operating Expenses Income from Operations Other Income (Expenses) Interest income Interest Expenses-capital lease ) ) Governmental subsidy Other income (expense) ) ) Total Other Income (Expenses) Net Income (loss) for continuing operations Provision for Income Tax (Note 16) - - Net Income (Loss) before discontinued operations Discontinued Operations Income (loss) from operations of discontinued-Brand Management ) Income tax benefit (expense) ) ) Net income (loss) from discontinued operations ) Net Income (Loss) Less: Net (loss) income attributable to noncontrolling interest ) Net Income (Loss) attributable to China Du Kang Co., Ltd. $ $ Basic and Fully Diluted Income (Loss) per Share $ $ Weighted average shares outstanding See Notes to Consolidated Financial Statements F-4 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Years Ended December 31, Net Income $ $ Other comprehensive income (loss), net of tax: Effects of foreign currency conversion Total other comprehensive income (loss), net of tax Comprehensive loss Comprehensive income (loss) attributable to the noncontrolling interest ) Comprehensive income (loss) attributable to China Du Kang Co., Ltd. $ $ See Notes to Consolidated Financial Statements F-5 CHINA DU KANG CO., LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 China Du Kang Co., Ltd. Shareholders Common Stock Additional Accumulated Other Due from Total $0.001 Par Value Paid-in Accumulated Comprehensive Related Shareholders' Noncontrolling Comprehensive Total Shares Amount Capital Deficit Income Parties Equity Interest Income Equity Balances at December 31, 2011 $ $ $ ) $ ) $ - $ $ $ Reverse of debt conversion - ) ) Comprehensive income Net income - ) $ Other comprehensive income, net of tax: Effects of foreign currency conversion - (3
